Exhibit 10.1

EXECUTION VERSION

TERM LOAN NOTE

 

$350,000,000.00

December 17, 2017

FOR VALUE RECEIVED, VULCAN MATERIALS COMPANY, a New Jersey corporation (the
“Borrower”), hereby promises to pay to BANK OF AMERICA, N.A. (together with its
successors and assigns, the “Lender”), in lawful money of the United States of
America in accordance with the provisions of this Term Loan Note (including all
renewals, extensions, increases or other modifications hereof from time to time,
this “Note”), the principal amount of the Term Loan (defined below) made by the
Lender to the Borrower under this Note, with interest on the unpaid principal
balance at the rate and on the terms provided in this Note. On or prior to the
Funding Date (defined below), the obligations under this Note shall be
guaranteed pursuant to the terms of the Subsidiary Guaranty (defined below).

Subject to the terms and conditions set forth herein, the Lender shall make a
term loan (the “Term Loan”) in a single advance to the Borrower in U.S. dollars
on the Funding Date in an aggregate amount not to exceed Three Hundred Fifty
Million Dollars ($350,000,000). No portion of the Term Loan may be reborrowed
after repayment or prepayment thereof. Notwithstanding anything to the contrary
contained herein, if the Funding Date shall not have occurred on or prior to
December 31, 2017, this Note and all obligations of the Lender to make the Term
Loan hereunder shall expire.

The Borrower shall repay to the Lender on the date that is six (6) months after
the Funding Date or, if such date is not a Business Day (defined below), on the
next preceding Business Day (or such earlier date if such amounts have been
declared or automatically have become due and payable as provided hereunder)
(such date, the “Maturity Date”) the aggregate principal amount of the Term Loan
outstanding on such date (together with any unpaid accrued interest thereon).
All sums received by the Lender from the Borrower may be applied to interest,
fees, principal, or any other amounts due to the Lender hereunder in any order
at the Lender’s sole discretion. The Borrower shall make all payments required
hereunder not later than 12:00 noon, Eastern time (daylight or standard, as
applicable), on the date of payment in immediately available funds in U.S.
dollars. All payments by the Borrower to the Lender hereunder shall be made to
the Lender in full without set-off or counterclaim and free and clear of and
exempt from, and without deduction or withholding for or on account of, any
present or future taxes, levies, imposts, duties or charges of whatsoever nature
imposed by any government or any political subdivision or taxing authority
thereof. The Borrower shall reimburse the Lender for any taxes imposed on or
withheld from such payments (other than (a) taxes imposed on the Lender’s
income, branch profits taxes and franchise taxes imposed on the Lender, by the
jurisdiction under the laws of which the Lender is organized (or in which its
applicable lending office is located) or any political subdivision thereof and
(b) U.S. federal withholding taxes imposed on amounts payable to or for the
account of the Lender with respect to its interest in the Term Loan pursuant to
a law in effect on the Effective Date (defined below)).

The Borrower may, upon irrevocable written notice to the Lender on the date of
such prepayment, at any time or from time to time voluntarily prepay the Term
Loan on any Business Day, in whole or in part without premium or penalty.

The Borrower will pay the Lender, on demand, for the Lender’s increased costs or
reduction in any sum received or receivable by the Lender arising from any
Change in Law (defined below) which are allocated to this Note, the Term Loan
and any other credit outstanding under or arising in connection with this Note
and/or the Term Loan, without duplication for any taxes payable pursuant to the
third paragraph of this Note. The allocation will be made as determined by the
Lender, using any reasonable method. Such costs may include, without limitation,
any reserve or deposit requirements and any capital requirements relating to the
Lender’s assets and commitments for credit (taking into consideration the
Lender’s policies with respect to capital adequacy). Failure or delay on the
part of the Lender to demand compensation

 

1



--------------------------------------------------------------------------------

pursuant to this paragraph shall not constitute a waiver of the Lender’s right
to demand such compensation; provided that the Borrower shall not be required to
compensate the Lender pursuant to this paragraph for any such increased costs
incurred or such reduction suffered more than six months prior to the date that
the Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of the Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
“Change in Law” means the occurrence, after the Effective Date, of the adoption
or taking effect of any new or changed law, rule, regulation or treaty, or the
issuance of any request, rule, guideline or directive (whether or not having the
force of law) by any governmental authority; provided that (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives issued in connection with that Act, and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.

Interest on any portion of the Term Loan bearing interest at the LIBOR Daily
Floating Rate (defined below) shall be due and payable in arrears on the last
Business Day of each calendar month and on the Maturity Date and at such other
times as may be specified herein. Interest on any portion of the Term Loan
bearing interest at the Eurodollar Rate (defined below) shall be due and payable
on the last day of the Interest Period applicable to such portion of the Term
Loan and on the Maturity Date; provided, however, that if any Interest Period
for any portion of the Term Loan exceeds three (3) months, interest with respect
to such portion of the Term Loan shall be due and payable on the respective
dates that fall every three (3) months after the beginning of such Interest
Period. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any insolvency or bankruptcy proceeding.

Interest shall accrue on the unpaid principal balance of this Note from the date
hereof at the rate per annum that is equal to (a) at the Borrower’s election,
either (i) the LIBOR Daily Floating Rate or (ii) the Eurodollar Rate plus (b)
1.25% (clauses (a) and (b) collectively, the “Interest Rate”). As used herein,
“LIBOR Daily Floating Rate” means the fluctuating rate of interest, which can
change on each Business Day, equal to the London Interbank Offered Rate
(“LIBOR”), or a comparable or successor rate which rate is approved by the
Lender, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Lender from time to time) at or about 11:00 a.m., London time, two
(2) Business Days prior to the date in question for U.S. dollar deposits with a
term equivalent to a one (1) month term beginning on that date; provided that
(i) to the extent a comparable or successor rate is approved by the Lender in
connection herewith, the approved rate shall be applied in a manner consistent
with market practice and (ii) to the extent such market practice is not
administratively feasible for the Lender, such approved rate shall be applied in
a manner as otherwise reasonably determined by the Lender; provided, further,
that, if the LIBOR Daily Floating Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Note. As used herein, “Business Day” means
any day other than a Saturday, Sunday or other day on which commercial banks are
authorized to close under the laws of, or are in fact closed in, the state where
the Lender’s office is located and is also a day on which dealings in U.S.
dollar deposits are conducted by and between banks in the London interbank
eurodollar market. Interest shall be computed on the basis of a three hundred
sixty (360)-day year for the actual number of days in the applicable period
(“Actual/360 Computation”). The Actual/360 Computation determines the annual
effective yield by taking the stated (nominal) rate for a year’s period and then
dividing said rate by three hundred sixty (360) to determine the daily periodic
rate to be applied for each day in the applicable period. As used herein,
“Eurodollar Rate” means, for any Interest Period, the rate per annum equal to
LIBOR, or a comparable or successor rate which rate is approved by the Lender in
consultation with the Borrower, as published on the applicable Bloomberg

 

2



--------------------------------------------------------------------------------

screen page (or such other commercially available source providing such
quotations as may be designated by the Lender from time to time) at or about
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for U.S. dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; provided,
further, that, if the Eurodollar Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Note. As used herein, “Interest Period”
means, as to any portion of the Term Loan bearing Interest at the Eurodollar
Rate, the period commencing on the date that the applicable portion of the Term
Loan is disbursed or converted to or continued as a loan bearing interest at the
Eurodollar Rate and ending on the date one (1), two (2), three (3) or six
(6) months thereafter (in each case, subject to availability), as selected by
the Borrower in writing to the Lender; provided that (a) any Interest Period
that would otherwise end on a day that is not a Business Day shall be extended
to the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day; (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and (c) no Interest Period shall extend beyond the Maturity
Date. Application of the Actual/360 Computation produces an annualized effective
rate exceeding the nominal rate.

The advance of the Term Loan, and each conversion to or continuation of any
portion of the Term Loan bearing interest at the Eurodollar Rate, shall be made
upon the Borrower’s irrevocable notice to the Lender, which may be given by:
(A) telephone or (B) in writing (including email actually received by the
Lender); provided that any telephonic notice must be confirmed immediately by
delivery to the Lender of written notice (including email actually received by
the Lender). Each such written notice must be received by the Lender not later
than 1:00 p.m., Eastern time (daylight or standard, as applicable), (i) three
(3) Business Days prior to the requested date of any borrowing of, conversion to
or continuation of, any portion of the Term Loan bearing interest at the
Eurodollar Rate or (ii) on the requested date of any borrowing of, conversion to
or continuation of any portion of the Term Loan bearing interest at the LIBOR
Daily Floating Rate. At any time, there shall not be more than six (6) Interest
Periods with respect to the aggregate outstanding principal amount of the Term
Loan. In the event that the Borrower fails to continue the application of the
Eurodollar Rate to any portion of the Term Loan in accordance with the foregoing
prior to the end of the applicable Interest Period, such portion of the Term
Loan shall bear interest at the LIBOR Daily Floating Rate at the end of such
Interest Period.

In addition to all other rights contained in this Note, if an Event of Default
(defined below) occurs and as long as such Event of Default continues and if so
required by the Lender, all outstanding obligations under this Note shall bear
interest at the Interest Rate plus two percent (2%).

In the event that the Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto) that (i) by reason of
circumstances affecting the London or other applicable interbank market,
adequate and fair means do not exist for ascertaining the Eurodollar Rate or the
LIBOR Daily Floating Rate, as applicable, or (ii) the Eurodollar Rate or the
LIBOR Daily Floating Rate, as applicable, for any proposed LIBOR Loan does not
adequately and fairly reflect the cost to the Lender of funding the portion of
the Term Loan bearing interest thereat, the Lender shall give notice (by
facsimile or by telephone confirmed in writing) to the Borrower of such
determination, whereupon (x) no portion of the Term Loan may bear interest at,
or be converted to bear interest at, the Eurodollar Rate or the LIBOR Daily
Floating Rate, as applicable, until such time as the Lender notifies the
Borrower that the circumstances giving rise to such notice no longer exist, and
(y) any written notice given by the Borrower to the Lender with respect to
application of the Eurodollar Rate or the LIBOR Daily Floating Rate, as
applicable, in respect of any portion of the Term Loan shall be deemed to be
rescinded by the Borrower and all applicable portions of the Term Loan shall
bear interest at a successor rate determined by the Lender in consultation with
the Borrower.

 

3



--------------------------------------------------------------------------------

In the event that the Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto but shall be made only
after consultation with the Borrower) that any portion of the Term Loan bearing
interest at either the Eurodollar Rate or the LIBOR Daily Floating Rate, as
applicable, (i) has become unlawful as a result of compliance by the Lender in
good faith with any law, treaty, governmental rule, regulation, guideline or
order (or would conflict with any such treaty, governmental rule, regulation,
guideline or order not having the force of law even though the failure to comply
therewith would not be unlawful), or (ii) has become impracticable, as a result
of contingencies occurring after the Funding Date which materially and adversely
affect the London interbank market or the position of the Lender in that market,
then, and in any such event, the Lender shall give notice (by facsimile or by
telephone confirmed in writing) to the Borrower of such determination.
Thereafter (1) the ability of the Borrower to elect for any portion of the Term
Loan to bear interest at the Eurodollar Rate or the LIBOR Daily Floating Rate,
as applicable, shall be suspended until such notice shall be withdrawn by the
Lender, (2) to the extent such determination by the Lender relates to any
interest election then being requested by the Borrower pursuant to a written
notice by the Borrower to the Lender, the Lender shall cause such portion of the
Term Loan to bear interest at a successor rate determined by the Lender in
consultation with the Borrower, (3) the Lender’s obligation to cause any portion
of the Term Loan to bear interest at the Eurodollar Rate or the LIBOR Daily
Floating Rate, as applicable (the “Affected Portion”), shall be terminated at
the earlier to occur of the expiration of the Interest Period then in effect
with respect to the Affected Portion or when required by law, and (4) the
Affected Portion shall automatically convert or continue at the LIBOR Daily
Floating Rate, if lawful, or otherwise to a the successor rate selected by the
Lender in consultation with the Borrower.

The Borrower shall compensate the Lender, upon written request by the Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable out-of-pocket losses, expenses and liabilities (including any
interest paid or calculated to be due and payable by the Lender to lenders of
funds borrowed by it to make or carry any portion of the Term Loan at the
Eurodollar Rate or the LIBOR Daily Floating Rate, as applicable, and any loss,
expense or liability sustained by the Lender in connection with the liquidation
or re-employment of such funds but excluding loss of anticipated profits) which
the Lender sustains: (i) if for any reason (other than a default by the Lender)
application of the Eurodollar Rate or the LIBOR Daily Floating Rate, as
applicable, to any portion of the Term Loan does not occur on a date specified
therefor in written notice or a telephonic request by the Borrower or conversion
to or continuation of the applicable rate for any portion of the Term Loan does
not occur on a date specified therefor in such written or telephonic request or
notice; (ii) if any prepayment or other principal payment of, or any conversion
from Eurodollar Rate or the LIBOR Daily Floating Rate, as applicable, as the
applicable rate with respect to any portion of the Term Loan occurs on any day
other than the last day of an Interest Period applicable to such portion of the
Term Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise); or (iii) if any prepayment of any portion of the Term Loan
bearing interest at the Eurodollar Rate or the LIBOR Daily Floating Rate, as
applicable, is not made on any date specified in any notice of prepayment given
by the Borrower. A certificate of the Lender setting forth in reasonable detail
the amount or amounts necessary to compensate the Lender and the circumstances
giving rise thereto shall be delivered to the Borrower and shall be conclusive
absent manifest error. In the absence of any such manifest error, the Borrower
shall pay the Lender the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.

Calculation of all amounts payable to the Lender under the foregoing two
(2) paragraphs with respect to any portion of the Term Loan bearing interest at
the Eurodollar Rate shall be made as though the Lender had actually funded each
of the relevant portions of the Term Loan at the Eurodollar Rate through the
purchase of a LIBOR deposit bearing interest at the rate obtained pursuant to
the definition of Eurodollar Rate in an amount equal to the amount of such
portion of the Term Loan and having a maturity comparable to the relevant
Interest Period and through the transfer of such LIBOR deposit from an

 

4



--------------------------------------------------------------------------------

offshore office of the Lender to a domestic office of the Lender in the United
States; provided, however, that the Lender may fund any portion of the Term Loan
bearing interest at the Eurodollar Rate in any manner it sees fit and the
foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under the foregoing two (2) paragraphs.

The Borrower represents and warrants that (a) the Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the State of
New Jersey, and is authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
authorization, except where the failure to so be authorized could not reasonably
be expected to have a Materially Adverse Effect (defined below), (b) the
Borrower has the corporate power and authority to own or lease and operate its
properties and to carry on its business as now being and hereafter proposed to
be conducted, except where the failure to do so could not reasonably be expected
to have a Materially Adverse Effect; (c) the Borrower has the power and has
taken all necessary action, corporate or otherwise, to authorize it to execute,
deliver and perform this Note in accordance with the terms hereof and to
consummate the transactions contemplated hereby; (d) the Borrower has obtained
all Necessary Authorizations (defined below), and all such Necessary
Authorizations are in full force and effect, except to the extent the failure to
obtain such Necessary Authorizations or the failure to keep such Necessary
Authorizations in full force and effect could not reasonably be expected to have
a Materially Adverse Effect; (e) the Term Loan evidenced by this Note is
permitted under that certain Credit Agreement dated December 21, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time and in effect immediately prior to the Effective Date, the
“Syndicated Credit Agreement”) by and among the Borrower, the guarantors from
time to time party thereto, the lenders from time to time party thereto and
SunTrust Bank, as Administrative Agent and Issuing Bank (in each case, as
defined therein); and (f) the terms of this Note, the Borrower’s execution and
delivery of this Note and the Borrower’s performance of its obligations under
this Note do not conflict with the Syndicated Credit Agreement.

Notwithstanding anything to the contrary contained herein, the following terms
as used in this Note shall have the meanings assigned to such terms, mutatis
mutandis, in the Syndicated Credit Agreement: “2007 Indenture”; “Authorized
Signatory”; “Credit Parties”; “Governmental Authority”; “Guarantors”;
“Materially Adverse Effect”; “Necessary Authorizations”; “Person”; “Responsible
Officer”; “Sanctioned Country”; “Sanctioned Person”; “Sanctions”; “Subsidiary”.

(A) The representations and warranties contained in Section 5.1 of the
Syndicated Credit Agreement (together with the survival of representations
provisions in Section 5.2 of the Syndicated Credit Agreement, the “Incorporated
Representations”), the covenants contained in Articles 6 and 7 (but
excluding Section 7.1) of the Syndicated Credit Agreement (the “Incorporated
Covenants”), the events of default contained in Section 8.1 of the Syndicated
Credit Agreement (the “Incorporated Events of Default”) and all other relevant
provisions of the Syndicated Credit Agreement related thereto, including without
limitation the defined terms contained in the Syndicated Credit Agreement which
are used in the Incorporated Representations, the Incorporated Covenants and the
Incorporated Events of Default (the Incorporated Representations, the
Incorporated Covenants and the Incorporated Events of Default, collectively, the
“Incorporated Syndicated Credit Agreement Terms”) and (B) the covenants and
agreements contained in Section 1006 of the 2007 Indenture as in effect
immediately prior to the Effective Date (the “Incorporated 2007 Indenture
Terms”; together with the Incorporated Syndicated Credit Agreement Terms, the
“Incorporated Terms”), and all other relevant provisions of the 2007 Indenture
related thereto, including without limitation the defined terms contained in the
2007 Indenture which are used in the Incorporated 2007 Indenture Terms, are
hereby incorporated herein by reference to the same extent and with the same
effect as if set forth fully herein, mutatis mutandis, and shall inure to the
benefit of the Lender. The Borrower affirms and represents and warrants to the
Lender that the Incorporated Representations are true and correct in all
material respects as of the Funding Date and as of

 

5



--------------------------------------------------------------------------------

each additional date that such representations and warranties are required to be
made under any Loan Document (defined below), as if set forth therein, and the
Borrower acknowledges and agrees that the Incorporated Covenants and the
Incorporated Events of Default shall be as binding on the Credit Parties on the
Funding Date and thereafter until the Maturity Date as if set forth fully
herein; provided that (i) the Incorporated Syndicated Credit Agreement Terms
shall run in favor of the Lender (rather than the Administrative Agent and
lenders under the Syndicated Credit Agreement as literally provided in the
Syndicated Credit Agreement), (ii) the Incorporated 2007 Indenture Terms shall
run in favor of the Lender (rather than the trustee with respect to, or the
holders of the, securities issued under the 2007 Indenture as literally provided
in the 2007 Indenture), (iii) in the event that the Lender ceases to be a
“Lender” under the Syndicated Credit Agreement, or the Syndicated Credit
Agreement is terminated for any reason, or if the Syndicated Credit Agreement is
amended, restated, supplemented, modified, waived, refinanced, repaid,
terminated or replaced by another credit agreement, the term “Syndicated Credit
Agreement” as used herein shall be deemed to be as in effect immediately prior
to the Effective Date notwithstanding the Lender ceasing to be a Lender under
the Syndicated Credit Agreement or such amendment, restatement, supplement,
modification, waiver, refinancing, repayment, termination or replacement, as
applicable, in each case with all such provisions thereof remaining in effect
for purposes of this Note, (iv) any amendment, waiver or modification under the
Syndicated Credit Agreement with respect to any of the Incorporated Syndicated
Credit Agreement Terms shall not be given effect for purposes of any such
Incorporated Term under this Note and the Loan Documents unless either (x) the
Lender approved such amendment, waiver or modification in its capacity as a
lender under the Syndicated Credit Agreement or (y) the Lender acknowledges and
agrees that such amendment, waiver or modification is given effect with respect
to the Incorporated Syndicated Credit Agreement Terms for purposes of this Note
and the other Loan Documents; (v) capitalized terms used in the Incorporated
Syndicated Credit Agreement Terms that are defined in both the Syndicated Credit
Agreement and this Note shall have the meanings assigned to such terms in this
Note unless otherwise indicated herein; and (vi) capitalized terms used in the
Incorporated 2007 Indenture Terms that are defined in both the 2007 Indenture
and this Note shall have the meanings assigned to such terms in this Note unless
otherwise indicated herein. The Borrower and the Lender acknowledge and agree
that the covenants made by the Borrower in this paragraph, and all Events of
Default to which it is subject under this paragraph, are subject to all
applicable cure and grace periods expressly provided for in the Syndicated
Credit Agreement. Any financial statements, certificates or other documents
received by the Lender under the Syndicated Credit Agreement shall be deemed
delivered to the Lender hereunder; provided, that if the Lender is not a lender
under the Syndicated Credit Agreement, the Borrower shall cause all such
financial statements, certificates and other documents to be delivered to the
Lender.

This Note shall become effective upon receipt by the Lender of each of the
following items, in form and substance satisfactory to the Lender (any day upon
which such conditions precedent are satisfied, the “Effective Date”):

(a)    counterparts of this Note, duly executed by a Responsible Officer of the
Borrower and by the Lender;

(b)    a certificate signed by an Authorized Signatory of the Borrower,
including a certificate of incumbency with respect to each Authorized Signatory
of the Borrower, together with appropriate attachments which shall include the
following: (A) a copy of the certificate of incorporation or formation, articles
of organization, or similar organizational document of the Borrower certified to
be true, complete and correct by the Secretary of State (or relevant equivalent
office) of the State of the Borrower’s incorporation or formation, (B) a true,
complete and correct copy of the bylaws, operating agreement, partnership
agreement, limited liability company agreement, or similar organizational
document of the Borrower, (C) a true, complete and correct copy of the
resolutions (including, without limitation, board resolutions and shareholder
resolutions, as

 

6



--------------------------------------------------------------------------------

applicable) of the Borrower authorizing the execution, delivery and performance
by the Borrower of the Loan Documents to which it is party authorizing the
borrowing of the Term Loan, and (D) certificates of good standing, existence, or
similar appellation from each jurisdiction in which such Person is organized;

(c)    customary legal opinions of Womble Bond Dickinson (US) LLP, counsel to
the Borrower, addressed to the Lender, covering the transactions contemplated by
the Loan Documents dated as of the Effective Date; and

(d)    an officer’s certificate executed by the treasurer of the Borrower
certifying (A) the solvency of the Credit Parties, taken as a whole, as of the
Effective Date, (B) that as of the Effective Date, (x) all of (1) the
Incorporated Representations and (2) the representations and warranties of the
Borrower and each Guarantor under this Note and the other Loan Documents to
which it is party are true and correct in all material respects (provided that
if any representation or warranty already includes a materiality or material
adverse effect qualifier, such representation or warranty is true and correct in
all respects and except (i) in the case of any such representation or warranty
that expressly relates to a prior date, in which case such representation or
warranty shall be so true and correct on and as of such prior date and (ii) the
Incorporated Representations set forth in Section 5.1(j) of the Syndicated
Credit Agreement), and (y) no Default or an Event of Default is in existence,
(C) that no change in the business, financial condition, results of operations,
liabilities (contingent or otherwise), or properties of the Borrower and its
Subsidiaries (taken as a whole) shall have occurred since December 31, 2016,
which change has had or would be reasonably expected to have a Materially
Adverse Effect, and (D) that (x) all material Necessary Authorizations are in
full force and effect, are not subject to any pending or threatened reversal or
cancellation, and all applicable waiting periods have expired, and that there is
no ongoing investigation or inquiry by any Governmental Authority regarding the
Term Loan or the Loan Documents and (y) attached thereto are true, correct, and
complete copies of all such material Necessary Authorizations, if any.

The obligation of the Lender to make the Term Loan is subject to satisfaction of
the following conditions precedent (any Business Day upon which such conditions
precedent are satisfied, the “Funding Date”):

(a)     the Lender shall have received, by no later than 1:00 p.m. Eastern
standard time on the date on which the funding of the Term Loan is requested, a
request for the Term Loan duly executed by an Authorized Signatory of the
Borrower with disbursement instructions attached thereto;

(b)     there shall not have occurred any change, occurrence or development
since December 31, 2016 that has had or would be reasonably expected to have a
Materially Adverse Effect;

(c)     all of (1) the Incorporated Representations and (2) the representations
and warranties of the Borrower under this Note and the other Loan Documents
shall be true and correct in all material respects both before and after giving
effect to the making of the Term Loan (provided that if any representation or
warranty already includes a materiality or material adverse effect qualifier,
such representation or warranty is true and correct in all respects and except
(i) in the case of any such representation or warranty that expressly relates to
a prior date, in which case such representation or warranty shall be so true and
correct on and as of such prior date and (ii) the Incorporated Representations
set forth in Section 5.1(j) of the Syndicated Credit Agreement);

 

7



--------------------------------------------------------------------------------

(d)     there shall not exist on the date of the making of the Term Loan and
after giving effect thereto, an Event of Default;

(e)    to the extent not previously covered by a previously delivered legal
opinion by Womble Bond Dickinson (US) LLP, counsel to the Borrower, customary
legal opinions of such law firm addressed to the Lender, covering the
transactions contemplated by the Loan Documents dated after the Effective Date;

(f)     a certificate signed by an Authorized Signatory of each Guarantor,
including a certificate of incumbency with respect to each Authorized Signatory
of such Guarantor, together with appropriate attachments which shall include the
following: (A) a copy of the certificate of incorporation or formation, articles
of organization, or similar organizational document of such Person certified to
be true, complete and correct by the Secretary of State (or relevant equivalent
office) of the State of such Person’s incorporation or formation, (B) a true,
complete and correct copy of the bylaws, operating agreement, partnership
agreement, limited liability company agreement, or similar organizational
document of such Person, (C) a true, complete and correct copy of the
resolutions (including, without limitation, board resolutions and shareholder
resolutions, as applicable) of such Person authorizing the execution, delivery
and performance by such Person of the Loan Documents and (D) certificates of
good standing, existence, or similar appellation from each jurisdiction in which
such Person is organized;

(f)    a guaranty agreement with respect to the obligations under the Loan
Documents in form and substance reasonably acceptable to the Lender, duly
executed by each Guarantor with respect to the obligations under Syndicated
Credit Agreement and by the Lender (the “Subsidiary Guaranty”); and

(g)    the Effective Date shall have occurred.

The proceeds of the Term Loan shall be used for general corporate purposes not
in contravention of applicable laws; provided that none of the proceeds of the
Term Loan shall be used to pay any fees of Merrill Lynch, Pierce, Fenner & Smith
Incorporated. None of the proceeds of the Term Loan shall be used directly or
indirectly for the purpose of purchasing or carrying any margin stock in
violation of any of the provisions of Regulation U of the Board of Governors of
the Federal Reserve System (“Regulation U”), or for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry
margin stock or for any other purchase which might render the Term Loan a
“Purpose Credit” within the meaning of Regulation U. The proceeds of the Term
Loan shall not be used for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country or (iii) in any manner that would result in the violation of
any Sanctions applicable to any party.

In the event that any Subsidiary of the Borrower that is not already a Guarantor
becomes a guarantor with respect to the obligations under the Syndicated Credit
Agreement, such Subsidiary shall promptly (and in any event within ten
(10) Business Days) become a Guarantor hereunder by executing and delivering a
joinder agreement with respect to the Subsidiary Guaranty that is in form and
substance reasonably acceptable to the Lender.

The Borrower shall pay (i) all reasonable out-of-pocket fees and expenses
incurred by the Lender and its affiliates (including, but not limited to,
(a) the reasonable fees, disbursements and other charges of one primary counsel
for the Lender and, to the extent necessary, of one special counsel retained by
the Lender in each relevant specialty and of one local counsel retained by the
Lender in each relevant jurisdiction, and (b) due diligence expenses) incurred
in connection with the preparation, negotiation, execution,

 

8



--------------------------------------------------------------------------------

delivery and administration of this Note, the Subsidiary Guaranty and any other
related document (collectively, the “Loan Documents”), or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
out-of-pocket expenses incurred by the Lender (including the fees, charges and
disbursements of any counsel for the Lender), and shall pay all fees and time
charges for attorneys who may be employees of the Lender, in connection with the
enforcement or protection of its rights (A) in connection with this Note and the
other Loan Documents, or (B) in connection with the Term Loan, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Term Loan.

The Borrower shall indemnify the Lender and any of its affiliates and their
respective officers, directors, employees, agents, advisors and other
representatives (each, an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable fees, disbursements and other charges of
(w) one primary counsel for all Indemnitees, taken as a whole, (x) to the extent
necessary, one special counsel for all Indemnitees, taken as a whole, in each
relevant specialty, (y) to the extent necessary, one local counsel for all
Indemnitees, taken as a whole, in each relevant jurisdiction, and (z) in the
case of any actual or perceived conflict of interest, one additional counsel to
each group of similarly situated Indemnitees, taken as a whole (and to the
extent necessary, (1) one special counsel to each group of similarly situated
Indemnitees, taken as a whole, in each relevant specialty, and (2) one local
counsel to each group of similarly situated Indemnitees, taken as a whole, in
each relevant jurisdiction)), incurred by any Indemnitee or asserted against any
Indemnitee by any person, entity or governmental authority (including the
Borrower) arising out of, in connection with, or as a result of (i) the
execution or delivery of this Note or any other Loan Document or any agreement
or instrument contemplated hereby or thereby, the performance by the parties
hereto of their respective obligations hereunder or thereunder, the consummation
of the transactions contemplated hereby or thereby, or the administration of
this Note and the other Loan Documents, (ii) the use or proposed use of the
proceeds of the Term Loan evidenced by this Note or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower and/or any of its affiliates, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee. The
provisions of this paragraph shall survive termination of the commitments
hereunder and repayment, satisfaction and discharge of the Term Loan and all
other obligations hereunder or under any of the Loan Documents.

Any of the following shall constitute an Event of Default (each, an “Event of
Default”): (i) the Borrower fails to pay (A) when and as required to be paid
herein, any amount of principal of, or any interest on, the Term Loan,
(B) within three days after the same becomes due, any fee due hereunder or
(C) within five days after the same becomes due, any other amount payable
hereunder; or (ii) except as otherwise provided in the foregoing clause (i), the
Borrower shall fail to observe or perform any covenant or agreement contained in
this Note (including without limitation the Incorporated Covenants) or any other
Loan Document and such failure continues for (A) with respect to any
Incorporated Terms, the applicable cure or grace period, if any, expressly
provided in the Syndicated Credit Agreement or the 2007 Indenture, as applicable
and (B) with respect to any covenant or agreement hereunder that is not an
Incorporated Term, ten days; or (iii) any representation or warranty made or
deemed to be made by the Borrower or by any other Credit Party or by any of
their respective officers under this Note (including without limitation the
Incorporated Representations) or any certificate or other document submitted to
the Lender by any such person pursuant to the terms of this Note shall be
incorrect in any material respect when made or deemed to be made or submitted;
or (iv) any provision of this Note or any other Loan Document, at any time after
its execution and delivery and for any reason other than as expressly

 

9



--------------------------------------------------------------------------------

permitted hereunder or thereunder or satisfaction in full of all the obligations
under this Note, ceases to be in full force and effect, or the Borrower or any
other person or entity contests in any manner the validity or enforceability of
any provision of this Note; or the Borrower denies that it has any or further
liability or obligation under any provision of this Note or purports to revoke,
terminate or rescind this Note; (v) with respect to the Syndicated Credit
Agreement, the Borrower or any of its Subsidiaries fails to observe or perform
any other agreement or condition relating thereto or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
administrative agent or lenders with respect thereto (or a trustee or agent on
behalf of such administrative agent or lenders with respect thereto) to cause,
with the giving of notice if required, the loans and other obligations
thereunder to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), unless the Lender approved a
waiver of such event or circumstance in its capacity as a lender under the
Syndicated Credit Agreement; or (vi) there exists an Incorporated Event of
Default unless the Lender approved a waiver of such Incorporated Event of
Default in its capacity as a lender under the Syndicated Credit Agreement.

Upon the occurrence of any an Event of Default hereunder arising upon the
occurrence of an Incorporated Event of Default under Sections 8.1(g) or (h) of
the Syndicated Credit Agreement automatically, and (b) upon the occurrence and
during the continuance of any other Event of Default (including without
limitation any Incorporated Event of Default), upon notice by the Lender to the
Borrower, (i) each of the following shall immediately become due and payable, in
each case without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by each of the Credit Parties:
(A) the unpaid principal amount of and accrued interest on the Term Loan and
(B) all other obligations due and owing under any of the Loan Documents.
Notwithstanding anything herein or otherwise to the contrary, any Event of
Default occurring hereunder shall continue to exist (and shall be deemed to be
continuing) until such time as such Event of Default has been waived in writing
by the Lender or cured to the satisfaction of the Lender.

All notices, demands, requests, consents, approvals and other communications
required or permitted hereunder (“Notices”) must be in writing and will be
effective upon receipt, unless otherwise specified herein. Notices may be given
in any manner to which the parties may separately agree. Without limiting the
foregoing, first-class mail, electronic mail with confirmation of receipt
requested, facsimile transmission and commercial courier service are hereby
agreed to as acceptable methods for giving Notices; provided that Notices given
by electronic mail or facsimile transmission shall be effective upon electronic
or facsimile confirmation of receipt or upon acknowledgement as otherwise agreed
in writing between the Lender and the Borrower. Regardless of the manner in
which provided, Notices may be sent to a party’s address as set forth below or
to such other address as any party may give to the other for such purpose in
accordance with this paragraph:

 

To the Borrower:   

Vulcan Materials Company

1200 Urban Center Drive

Birmingham, Alabama 35242

Attention: Treasury Services

Telecopy No.: 205-298-2962

with a copy to (which shall not constitute notice):   

Vulcan Materials Company

1200 Urban Center Drive

Birmingham, Alabama

Attention: Treasury Services

Attention: Sam Todd, Esq.

 

10



--------------------------------------------------------------------------------

To the Lender:   

David B. Jackson

Senior Vice President

Bank of America, N.A.

Mail Code: GA1-006-13-15

600 Peachtree St., N.E., 13th Floor

Atlanta, GA 30308

Telecopy: 404-607-6343

Phone: 404-607-5854

e-mail: david.b.jackson@baml.com

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

No provision of this Note may be waived, amended, supplemented or modified,
except by a written instrument executed by the Borrower and the Lender. This
Note, the other Loan Documents and that certain Commitment Letter, dated as of
December 17, 2017, between the Borrower and the Lender together embody the
entire agreement and understanding among the Borrower and the Lender with
respect to the Term Loan and supersede all prior agreements and understandings
relating to the specific matters hereof.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

EACH OF THE BORROWER AND THE LENDER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
BORROWER AND THE LENDER AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
NOTE SHALL AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS NOTE AGAINST THE BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

EACH OF THE BORROWER AND THE LENDER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS NOTE IN ANY COURT REFERRED TO IN THE IMMEDIATELY PRECEDING
PARAGRAPH. EACH OF THE BORROWER AND THE LENDER HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

11



--------------------------------------------------------------------------------

NOTHING IN THIS NOTE WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS
IN ANY MANNER PERMITTED BY APPLICABLE LAW.

EACH OF THE BORROWER AND THE LENDER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). THE BORROWER (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT THE LENDER HAS BEEN INDUCED TO ENTER
INTO THE LENDING TRANSACTION EVIDENCED BY THIS NOTE BY, AMONG OTHER THINGS, THE
WAIVER AND CERTIFICATION OF THE BORROWER IN THIS PARAGRAPH.

[Signature Pages Follow]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
duly authorized officer as of the day and year first above written.

 

VULCAN MATERIALS COMPANY,

a New Jersey corporation

By:  

/s/ C. Wes Burton, Jr.

Name:   C. Wes Burton, Jr. Title:   Vice President and Treasurer

 

TERM LOAN NOTE

VULCAN MATERIALS COMPANY



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST WRITTEN ABOVE:

 

BANK OF AMERICA, N.A.,

as Lender

By:  

/s/ David B. Jackson

Name:   David B. Jackson Title:   Senior Vice President

 

TERM LOAN NOTE

VULCAN MATERIALS COMPANY